RGC MIDSTREAM, LLC
June 12, 2019


Exhibit 10.4


RGC MIDSTREAM, LLC
519 KIMBALL AVE, NE PO BOX 13007
ROANOKE, VA 24030-3007
 
Attn: Paul Nester
 
Phone:540-777-3837
 
Email:paul_nester@rgcresources.com
 
 
Reference:
MX_194851



The purpose of this letter agreement is to confirm the terms and conditions of
the Interest Rate Swap transaction (the "Transaction") entered into between RGC
MIDSTREAM, LLC ("COUNTERPARTY") and Atlantic Union Bank ("ATLANTIC UNION BANK")
on the Trade Date specified below.
1.
The definitions and provisions contained in the 2006 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc.) and any
addenda or revisions thereto, are incorporated into this Confirmation. In the
event of any inconsistency between those definitions and provisions and this
Confirmation, this Confirmation will govern.
2.
This Confirmation constitutes a “Confirmation” as referred to in, and
supplements, forms part of and is subject to, that certain ISDA Master Agreement
and related Schedule between COUNTERPARTY and ATLANTIC UNION BANK, dated as of
June 6, 2019 (as amended, modified, supplemented, renewed or restated from time
to time, the "ISDA Master Agreement"). All provisions contained in or
incorporated by reference in the ISDA Master Agreement shall supersede all other
prior agreements and understandings, both written and oral, between the parties
with respect to the subject matter hereof, and the ISDA Master Agreement shall
govern this Confirmation and the Transaction evidenced hereby, except as
modified expressly below. In the event of any inconsistency between the
provisions of the ISDA Master Agreement and this Confirmation, this Confirmation
will govern for purposes of the Transaction.
3.
Each party represents to the other party that:
 
(a)
It is acting for its own account as principal, and it has made its own
independent decisions to enter into the ISDA Master Agreement and the
Transaction and as to whether the ISDA Master Agreement and the Transaction each
is appropriate or proper for it based upon its own judgment and upon advice from
such advisers as it has deemed necessary to permit it to evaluate the merits and
risks of the ISDA Master Agreement and the Transaction. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into the ISDA Master Agreement or the Transaction; it
being understood that information and explanations related to the terms and
conditions of the ISDA Master Agreement or the Transaction shall not be
considered investment advice or a recommendation to enter into the ISDA Master
Agreement or the Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of the ISDA Master Agreement or the Transaction.
 
(b)
It is capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the ISDA Master Agreement and the Transaction. It
is also capable of assuming, and assumes, the risks of the ISDA Master Agreement
and the Transaction.
 
(c)
The other party is not acting as a fiduciary for or an adviser to it in respect
of the ISDA Master Agreement or the Transaction.
 
(d)
It has entered into the Transaction in connection with a line of its business
and for purposes of hedging and not for the purpose of speculation.
 
(e)
It is an “eligible contract participant”, as that term is defined in Section
1a(18) of the Commodity Exchange Act and applicable regulations there under.







--------------------------------------------------------------------------------

RGC MIDSTREAM, LLC
June 12, 2019


4.
The terms of the Transaction to which this Confirmation relates are as follows:
 
Type Of Transaction:
Interest Rate Swap
 
Notional Amount:
USD 14,000,000.00
 
Trade Date:
June 12, 2019
 
Effective Date:
June 12, 2019
 
Termination Date:
June 12, 2026, subject to No Adjustment.



 
Fixed Amounts:
 
Fixed Rate Payer:
COUNTERPARTY
 
Fixed Rate Calculation Periods:


The initial Calculation Period will be from and including the Effective Date to
but excluding July 1, 2019. Thereafter, from and including the first (1st) day
of each month to but excluding the first (1st) day of the following month. With
the final Calculation Period being from and including June 1, 2026, to but
excluding the Termination Date. Each calculation period subject to No
Adjustment.
 
Fixed Rate Payer Payment Dates:


The initial payment will commence on July 1, 2019, and thereafter on the first
(1st) day of each month, and ending on the Termination Date, subject to
adjustment in accordance with the Following Business Day Convention.
 
Fixed Rate:
3.24%
 
Fixed Rate Day Count Fraction:


Actual/360
 
Business Days:
New York



 
Floating Amounts:
 
Floating Rate Payer:
ATLANTIC UNION BANK
 
Floating Rate Calculation Periods:


The initial Calculation Period will be from and including the Effective Date to
but excluding July 1, 2019. Thereafter, from and including the first (1st) day
of each month to but excluding the first (1st) day of the following month. With
the final Calculation Period being from and including June 1, 2026, to but
excluding the Termination Date. Each calculation period subject to No
Adjustment.
 
Floating Rate Payer Payment Dates:


The initial payment will commence on July 1, 2019, and thereafter on the first
(1st) day of each month, and ending on the Termination Date, subject to
adjustment in accordance with the Following Business Day Convention.
 
Floating Rate for Initial Calculation Period:


3.56338% ( 2.41338% + 1.15% )
 
Reset Dates:
The first day of each Floating Rate Calculation Period, with Period End Dates
subject to No Adjustment.
 
Floating Rate Option:
USD-LIBOR-BBA-Bloomberg
 
Floating Rate:
A per annum rate equal to the sum of (i) the Floating Rate Option plus (ii) the
Spread.
 
Designated Maturity:
One (1) Month
 
Spread:
1.15%
 
Floating Rate Day Count Fraction:


Actual/360
 
Business Days:
New York
 
Compounding:
Inapplicable







--------------------------------------------------------------------------------

RGC MIDSTREAM, LLC
June 12, 2019


 
General Terms:
 
Calculation Agent:
As set forth by the ISDA Master Agreement.
 
Jury Waiver:
EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHTS TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE ISDA MASTER AGREEMENT,
ANY CREDIT SUPPORT DOCUMENT, THIS CONFIRMATION OR THE TRANSACTION EVIDENCED
HEREBY.
 
Governing Law:
The Transaction shall be governed by and construed in accordance with the laws
of the State of New York, without reference to the choice of law doctrine.
 
Execution in Counterparts:
This Confirmation may be executed in counterparts, each of which shall be an
original and both of which when taken together shall constitute the same
agreement. Transmission by facsimile, e-mail or other form of electronic
transmission of an executed counterpart of this Confirmation shall be deemed to
constitute due and sufficient delivery of such counterpart.
 
Electronic Records and Signatures:


It is agreed by the parties that the use of electronic signatures and the
keeping of records in electronic form be granted the same legal effect, validity
and enforceability as a signature affixed by hand or the use of a paper-based
record keeping system (as the case may be) to the extent and as provided for in
any applicable law.



Periodic Interest Rate Swap Payment
Pay by Automatic Debit or Credit
I hereby Authorize Atlantic Union Bank to deposit or withdraw any amounts owed
to me or by me by initiating credit or debit entries to my account at the
Financial Institution indicated below. Further, I authorize my Financial
Institution to accept and to credit or debit any entries initiated by Atlantic
Union Bank to my account. In the event that Atlantic Union Bank deposits funds
erroneously into my account, I authorize Atlantic Union Bank to debit my account
for an amount not to exceed the original amount of the credit.
Bank Name:
Wells Fargo Bank, NA
 
ABA:
121000248
 
Account #:
xxxxxxx530
 
Checking or Savings:
Checking
 
This authorization is to remain in full force and effect until Atlantic Union
Bank and/or my Financial Institution has received written notice from me of its
termination in such time and in such manner as to afford Atlantic Union Bank
and/or my Financial Institution a reasonable opportunity to act on it.



Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation below. By signing below, COUNTERPARTY
acknowledges that it has consented to receive this Confirmation via electronic
mail.
 
Yours Sincerely,
 
Accepted and agreed as of the date first above written:
ATLANTIC UNION BANK
 
RGC MIDSTREAM, LLC
By:
/s/ John J. Young
 
By:
/s/ Paul W. Nester
Name:
John J. Young
 
Name:
Paul W. Nester
Title:
Regiional President
 
Title:
Chief Financial Officer





